Exhibit 10.2
 
 
 

 [logo4.jpg]    logo [logo2.jpg]
 [logo3.jpg]

 
                            September 27, 2007
 
Maclath LTDA
Mr. Curt Platt
Managing Director
Edificio Colon, Paseo Colon Piso 8, Oficina 8-4
San Jose, Costa Rica
 
Via DILL: 827 9020 691
 
Re.:               NOTICE OF DEFAULT
 
Subject              Limited Technology License Agreement, dated June 29, 2007
My Client          Trillennium Medical Imaging, Inc.
 
Dear Mr. Plan:
 
    This Notice of Default is provided to you pursuant to Section 132 of the
"Limited Technology License Agreement" (the "Agreement") entered into between
Maclath, Ltda and Trillennium Medical Imaging, Inc. on June 29, 2007,
 
    Maclath, Ltda is in default pursuant to the Agreement's "Events of Default"
as that phrase is defined in Section 13.1(b), (c), (d), and (e) (ii) of the
Agreement.
 
    Be advised that Trillennium intends to exercise any and all rights to which
it is legally entitled. Please govern yourself accordingly.
 
 
 

Sincerely,                            
/s/  Norman A. Abood
   
 
 
Norman A. Abood
   
 
 
 
   
 
            Cc.:Seth Bogner         
Via e-mail:  sbogner@uniontraderscorp.com
       
 sbogner@utcglobal.net
       
 sbgner@mycingular.blackberry.net
                           

 
 